UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2011 SALISBURY BANCORP, INC.. (Exact name of registrant as specified in charter) Connecticut 0-24751 06-1514263 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5 Bissell Street, Lakeville, Connecticut 06039-1868 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(860) 435-9801 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) [] Soliciting material pursuant to Rule 14a-2 under the Exchange Act (17 C.F.R. 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) Form 8-K, Current Report Salisbury Bancorp, Inc. Section 7. Regulation FD. Item 7.01. Regulation FD Disclosure. Materials presented by Richard J. Cantele, Jr., President and Chief Executive Officer of Salisbury Bancorp, Inc. (the “Company”), at the Annual Meeting of Shareholders on May 18, 2011 are attached as Exhibit 99.1. Section 9. Financial Statements and Exhibits. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Presentation materials at the Annual Meeting of Shareholders of Salisbury Bancorp, Inc. on May 18, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Dated: May 18, 2011 SALISBURY BANCORP, INC. By: /s/ Richard J. Cantele, Jr Richard J. Cantele, Jr. President and Chief Executive Officer
